                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

TIMOTHY SHELL,                                 )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )            No. 3:19-CV-521-HSM-DCP
                                               )
MITZIA WADDILL and JESSIE                      )
HODGERS,                                       )
                                               )
          Defendants.                          )

                                   JUDGMENT ORDER

     In accordance with the accompanying memorandum opinion:

     1.   Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

     2. Plaintiff is ASSESSED the filing fee;

     3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit payments
        towards the filing fee in the manner set forth in the memorandum opinion;

     4. The Clerk is DIRECTED to send a copy of the memorandum opinion and this order
        to the custodian of inmate accounts at the institution where Plaintiff is now confined
        and to the Court’s financial deputy;

     5. Even liberally construing the complaint in favor of Plaintiff, it is duplicative and fails
        to state a claim upon which relief may be granted under § 1983 as to any Defendant;

     6.   This action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A);

     7. Because the Court has CERTIFIED in the memorandum opinion that any appeal from
        this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
        is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.
        App. P. 24; and

     8. The Clerk is DIRECTED to close the file.

     SO ORDERED.

     E N T E R:
                                /s/ Harry S. Mattice, Jr.
                                HARRY S. MATTICE, JR.
                            UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
/s/ John L. Medearis
CLERK OF COURT




                        2
